De Courcy, J.
The defendant was charged with violation of article 1, § 3, of the “street traffic regulations and rules for driving” passed by the street commissioners of the city of Boston under the authority of St. 1908, c. 447. The section on which the complaint was based reads as follows: “A vehicle overtaking another vehicle shall, in passing, keep to the left, but it shall not leave the line on the right unless there is a clear way of at least' one hundred feet in advance on the left.” The,case is here on exceptions to the judge’s refusal to give these two rulings requested: “ 1. That the traffic regulations of the city of Boston are *19null and void as to automobiles under St. 1909, c. 534, § 17, repealing them absolutely in toto. 2. That art. 1, § 3, of the traffic regulations of the city of Boston, under which this action was commenced, is invalid as to automobiles, since it conflicts with the St. 1908, c. 512, § 1, approved May 12, 1908.”
1. St. 1909, c. 534, which is "An Act relative to motor vehicles and to the operation thereof,” expressly repeals certain specified acts and also “all other acts and parts of acts inconsistent” with it. That it does not repeal the traffic regulation in question, or the statute by which it was authorized, and does not relieve automobiles from the scope of these rules, was settled by the case of Commonwealth v. Newhall, 205 Mass. 344, in which the opinion leaves nothing further to be said on the subject.
2. The regulation in question does not conflict with the law of the road laid down by St. 1908, c. 512, § 1. The statute prescribes that the driver shall keep his vehicle on the right of the middle of the travelled part of the way whenever there is not an unobstructed view of the road for at least one hundred yards. The regulation is consistent with and well within the statute in their common purpose of regulating street traffic.

Exceptions overruled.